DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 6,418,825) in view of Mandel et al. (US 2010/0209169, hereafter Mandel)
With respect to claim 1, Hartmann teaches a clamping device for a feed of a printable medium comprising: a clamp (clamping device 4) to clamp the printable medium; and a force transfer mechanism (cam plate 14, rocker arm 15) to press the clamp against the printable medium, thereby applying a mechanical force onto the printable medium during clamping. (col. 3, lines 43-45, col. 4, lines 2-4, the Figure)
	Hartmann does not teach wherein the clamp comprises a magnet to supplement the mechanical force applied onto the printable medium by the force transfer mechanism during clamping.
	Mandel teaches a clamp comprising a magnet to supplement a force during clamping. (par. 30-32, Figs. 4a-4b)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Hartmann to include magnets, as taught by Mandel, in order to provide a consistent and controllable force.
With respect to claim 4, Hartmann, as modified by Mandel, teaches the force transfer mechanism further comprises a spring coupled to the clamp. (Hartmann, spring connected to rocker arm 15, the Figure)
With respect to claim 6, Hartmann, as modified by Mandel, teaches the force transfer mechanism further comprises a motor (motor 17)  to press the clamp against the printable medium.  (Hartmann, col. 4, lines 2-8, the Figure)
With respect to claim 8, although Hartmann, as modified by Mandel, does not explicitly teach the magnet is attached to a height adjustment mechanism to adjust a distance between the clamp and the printable medium, the relationship between magnetic force and distance is well-known and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the height of the magnet to change the movement of the clamp in order to change the force applied to the printable medium to accommodate different types of printing media.

Hartmann does not teach supplementing the mechanical force onto the feed of the printable medium using a magnetic attraction.
Mandel teaches a method of clamping comprising using a magnet to increase a force during clamping. (par. 30-32, Figs. 4a-4b)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Hartmann to include the use of magnets, as taught by Mandel, in order to provide a consistent and controllable force.
With respect to claim 14, although Hartmann, as modified by Mandel, does not explicitly teach adjusting a thickness of a contact material contacting the printable medium to adjust the magnetic attraction, the relationship between magnetic force and distance is well-known and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the thickness of a contact material in order to change the force applied to the printable medium to accommodate different types of printing media.
With respect to claim 15, although Hartmann, as modified by Mandel, does not explicitly teach comprising adjusting a bias of a spring to adjust a force onto the feed of the printable medium, the basic physical function of a spring force is well-known and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the bias of the spring taught by Mandel in order to change the force applied to the printable medium to accommodate different types of printing media.

Claims 2, 3, 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Mandel and Johnson et al. (US 2018/0257404, hereafter Johnson)

Johnson teaches a clamping device for a feed of a printable medium comprising: a clamp to clamp the printable medium, wherein the clamping device comprises a plurality of clamps (puller clamps 140) which are arranged in a transverse direction to a feed direction of the printable medium and cooperate to clamp the printable medium. (pars. 19-23, Fig. 2)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Hartmann to include a plurality of transverse clamps, as taught by Johnson, in order to be able to clamp the print medium with a varying force across the width of the print medium.
With respect to claim 3, Hartmann, modified by Mandel and Johnson, teaches a first clamp of the plurality of clamps comprises a first magnet and a second clamp of the plurality of clamps comprises a second magnet. Although the references do not explicitly teach wherein a magnetic clamping force component of the second magnet is adjusted to be different from a magnetic clamping force component of the first magnet, this would have been an obvious modification of the invention in order to allow the medium to be clamped with varying levels of force to accommodate variations in thickness across the width of the print medium.
With respect to claim 5, Hartmann, as modified by Mandel and Johnson, teaches the plurality of clamps comprise a first clamp coupled to a first spring of the force transfer mechanism and a second clamp coupled to a second spring of the force transfer mechanism. Although the references do not explicitly teach wherein a bias of the first spring is different from a bias of the second spring, this would have been an obvious modification of the invention in order to allow the medium to be clamped with varying levels of force to accommodate variations in thickness across the width of the print medium.

With respect to claim 9, Hartmann, as modified by Mandel and Johnson, teaches a first clamp of the plurality of clamps comprises a clamping contact with a first thickness and a second clamp of the plurality of clamps comprises a clamping contact with a second thickness. Although the references do not explicitly teach wherein the first thickness and the second thickness are different, this would have been an obvious modification of the invention in order to allow the medium to be clamped with varying levels of force to accommodate variations in thickness across the width of the print medium.
	
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2018/0257404, hereafter Johnson) in view of Mandel et al. (US 2010/0209169, hereafter Mandel) and Hartmann.
With respect to claim 10, Johnson teaches a printer (inkjet printing system 10) comprising: a printing zone comprising a conveyor belt (puller tracks 120) to transport a printable medium; a buffer zone upstream of the printing zone; and a feed mechanism to provide a feed of the printable medium to the buffer zone and the printing zone; wherein the buffer zone comprises a retarder mechanism to temporarily delay the feed to the printing zone and thereby create a buffer of the printable medium in the buffer zone; wherein the retarder mechanism comprises a motor and a shaft oriented transverse to a feed direction of the feed and connected to the motor, wherein a plurality of clamps (puller clamps 140) are connected to the shaft; and wherein clamps of the plurality of clamps generate a force applied onto the printable medium when the shaft is turned by the motor. (pars. 19-23, Fig. 2)

Mandel teaches a clamp comprising a magnet to increase a force during clamping. (par. 30-32, Figs. 4a-4b)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Johnson to include magnets, as taught by Mandel, in order to provide a consistent and controllable force that varies in a direction transverse to the feed direction in order to accommodate a printing medium that varies in thickness across its width.
Hartmann teaches a clamping device for a feed of a printable medium comprising: a clamp (clamping device 4) to clamp the printable medium; and a cutter (cutting device 5) to adjust a length of the printable medium. (col. 3, lines 43-50, the Figure)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Johnson to include a cutting device, as taught by Hartmann, in order to be able to output printing medium of varying lengths.
With respect to claim 11, Johnson, as modified by Mandel and Hartmann, teaches the magnets are configured to at least partially compensate a reduction of the force onto the printable medium due to a torsion of the shaft.
With respect to claim 12, although Johnson, as modified by Mandel and Hartmann, does not explicitly teach the clamps comprise clamping contacts to increase a friction between the clamps and the printable medium and wherein the clamping contacts are arranged on the magnets and face the printable medium, and wherein a thickness of the clamping contacts varies between two or more clamps as a function of a distance to the motor, these are simple mechanical modifications that would have been obvious to one having ordinary skill in the art at .

Response to Arguments
Applicant’s arguments filed August 30, 2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references in the original rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853